Citation Nr: 1035066	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for 
lattice degeneration of the right eye.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1985 to October 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

By way of background, the Veteran's claim was remanded for 
further procedural and evidentiary development in May 2009.  
After substantial completion of the requested development, the 
Veteran's claims were readjudicated, as reflected by a 
supplemental statement of the case issued in June 2010.  Because 
the benefits sought remain denied, the claims have been returned 
to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is currently manifested 
by hearing acuity of Level I bilaterally.  

2.  The service-connected lattice degeneration of the right eye 
is manifested by best corrected distant vision of 20/20.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 
(2009).

2.  The criteria for an initial compensable disability rating for 
the lattice degeneration of the right eye have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.75, 4.84a, DC 6079 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to 
respect establishing entitlement to benefits, and a duty to 
assist with development of evidence under 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159(b).  Here, however, the Board notes that 
the Veteran's claims for higher ratings arise from his 
disagreement with the initial evaluations assigned following the 
grant of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction with 
the grant of service connection, additional notice is not 
required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As notice with regard to the Veteran's initial service 
connection claims was satisfied by a letter issued in January 
2006, the instant appeal may be adjudicated without remand for 
further notification.

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues on 
appeal has been obtained.  The Veteran's service treatment 
records have been obtained (which are relevant to the instant 
increased rating claims because they reflect the history of the 
Veteran's bilateral hearing loss and right eye disability), and 
the Veteran has not identified any records that have not been 
obtained.  The Veteran was also provided with several appropriate 
VA examinations, and he was offered the opportunity to testify at 
a hearing before the Board, but he declined.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate the 
Veteran's claims.  Therefore, no further assistance to the 
Veteran with the development of evidence is required. 

Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized.  See 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  See 38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern, although 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Bilateral Hearing Loss

The Veteran is currently assigned a noncompensable rating for his 
bilateral hearing loss, and he contends that the severity of his 
hearing loss should entitle him to a compensable rating.

The Board acknowledges that the Veteran has a service-connected 
bilateral hearing loss; the issue of this appeal is whether his 
hearing loss is one entitling him to compensation based on VA 
disability criteria.  Pursuant to VA's rating schedule, the 
assignment of a disability rating for hearing impairment is 
derived by a purely mechanical application of the rating schedule 
to the numeric designations derived from the results of 
audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometric tests at the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  A 10 percent 
evaluation for bilateral defective hearing is assigned when the 
hearing acuity is at least at Level I in the better ear and Level 
X in the poorer ear, or Levels II and V, or Levels III and IV.  
38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of Section 4.86.  38 C.F.R. 
§ 4.85(c).  

The Board further notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In this regard, VA examinations discussed below include 
the Veteran's complaint of difficulty tolerating high-frequency, 
high-intensity sounds; hearing high-pitched sounds; and 
understanding speech in situations where background noise is 
present.

The Veteran underwent a VA audiometric examination in February 
2006, during which he reported difficulty understanding speech in 
the presence of background noise.  Audiometric testing conducted 
at that time revealed pure tone thresholds in decibels as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
20
30
60
LEFT
15
25
35
75

The average pure tone threshold was 31.25 in the right ear and 
37.5 in the left ear.  Speech audiometry revealed a speech 
recognition ability of 100 percent for the right ear and 96 
percent for the left ear.

Using Table VI, these results merit ratings of Level I for the 
Veteran's right and left ears, which fail to meet the schedular 
criteria for a compensable rating for hearing loss under Table 
VII.  See 38 C.F.R. § 4.85, Table VII.  The Board notes that 
Table VIa is not available, as the examiner did not indicate that 
the use of speech discrimination testing was inappropriate, nor 
does the evidence show a decibel loss of 55 decibels or more at 
1000, 2000, or 3000 Hertz in either ear, or a decibel loss of 70 
decibels or more at 2000 Hertz in either ear.  

When submitting his substantive appeal (VA Form 9) of this claim, 
the Veteran reported that he believed that the severity of his 
service-connected bilateral hearing loss had increased in 
severity.  Accordingly, the Board remanded the Veteran's claim to 
afford the Veteran a new VA audiometric examination, which the 
Veteran underwent in June 2009.  During this examination, the 
Veteran reported difficulty hearing high-pitched sounds and 
difficulty tolerating high-frequency, high-intensity sounds.    

Audiometric testing conducted at that time revealed pure tone 
thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
10
10
20
65
LEFT
5
10
20
75

The average pure tone threshold was 26.25 in the right ear and 
27.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.

Using Table VI, these results merit ratings of level I for both 
the right and left ear, which fail to meet the schedular criteria 
for a compensable rating for hearing loss under Table VII.  See 
38 C.F.R. § 4.85, Table VII.  The Board notes that Table VIa is 
not available, as the examiner did not state that the use of 
speech discrimination testing was inappropriate, nor did the 
evidence show a decibel loss of 55 decibels or more at 1000, 
2000, or 3000 Hertz in either ear, or a decibel loss of 70 
decibels or more at 2000 Hertz in either ear.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's reports of difficulty tolerating high-frequency noises, 
difficulty understanding speech when background noise is present, 
and his report that his hearing loss will preclude him from 
pursuing certain post-service occupations that involve exposure 
to large, noisy equipment.  The Board has considered the 
Veteran's reports of the functional loss caused by his hearing 
disability; however, given the Veteran's hearing acuity reflected 
by his audiometric testing and speech discrimination scores, the 
Board does not find that the evidence, when viewed as a whole, 
reflects that the severity of the Veteran's hearing disability 
warrants the assignment of an increased rating.  



Lattice Degeneration of the Right Eye

Service connection for diabetic retinopathy of the bilateral eyes 
was granted by an April 2006 rating decision, at which time a 
noncompensable evaluation was assigned pursuant to 38 C.F.R. § 
4.84a, Diagnostic Code 6079, effective November 1, 2005.

During the course of this appeal, VA revised the criteria for 
rating eye disabilities, effective December 10, 2008.  73 Fed. 
Reg. 66,543 (2008).  The December 2008 amendments included a 
rearrangement of some substantive criteria for rating eye 
disabilities, which ultimately eliminated 38 C.F.R. § 4.84a 
(2008).  The current version of the schedule for rating the eye 
is located in 38 C.F.R. § 4.79 (2009).  Where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule. VAOPGCPREC 07-03, 69 Fed. 
Reg. 25179 (2004).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change. If the former version is more 
favorable, VA can apply the earlier version of the regulation for 
the period prior to, and from, the effective date of the change.  
38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

In the instant case, the RO rated the Veteran's right eye lattice 
degeneration under Diagnostic Code 6079, one of the rating 
criteria for visual impairment under 38 C.F.R. § 4.84a, in effect 
prior to December 2008.  For the purposes of this appeal, the 
Veteran's lattice degeneration of the right eye will be 
considered under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 
(2008) for the period of time prior to December 10, 2008, and 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008) and 38 
C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2009) on and after 
December 10, 2008.  

According to the rating criteria in effect both prior to and 
after December 2008, a compensable rating for visual impairment 
of one service-connected eye requires evidence of corrected 
distance visual acuity of 20/50.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079 & Table V (2008) (stating that visual acuity of 20/40 
warrants only a noncompensable evaluation); 38 C.F.R. § 4.79, 
Diagnostic Code 6066 (2009) (stating same); see also 38 C.F.R. 
§ 4.75 (2008) (stating that the best distant corrected vision 
obtainable will be used for rating purposes); 38 C.F.R. § 4.76 
(2009) (stating same).

In the present case, the Veteran maintains that his service-
connected lattice degeneration of the right eye is more severe 
than the current noncompensable rating indicates.  In particular, 
he describes that his eye tires easily and that he experiences 
impaired night vision, especially during inclement weather.  

VA eye examinations conducted during the instant rating period 
confirm findings of lattice degeneration with a surgically 
repaired retinal break and show that the Veteran's corrected 
distant and near right eye vision is 20/20.  Such findings do not 
support an award of a compensable rating for the Veteran's 
service-connected eye disorder.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2008); 38 C.F.R. § 4.79, Diagnostic Code 6066 (2009).

Additionally, field of vision testing has been consistently 
normal, nor is there any evidence of that the Veteran has 
impaired right eye muscle function.  As such, a compensable 
rating based on field of vision or muscle function impairment is 
not warranted.  See 38 C.F.R. §§ 4.76, 4.77, 4.84a, Diagnostic 
Codes 6080-6092 (2008); 38 C.F.R. §§ 4.77, 4.78, 4.79, Diagnostic 
Codes 6080-6091 (2009).

The Board has specifically considered the lay evidence of record 
when adjudicating this claim, including the Veteran's reports of 
his functional loss due to impaired night vision as the result of 
his service-connected right eye disability.  However, considering 
the evidence of record that the Veteran's right eye visual acuity 
is correctable to 20/20 and that he has no impairment of his 
visual fields or muscle function, the Board does not find that 
the Veteran's total disability picture warrants an increased 
rating.

Under these circumstances, therefore, there is no basis to assign 
at any time during the appeal period a compensable disability 
rating for the service-connected lattice degeneration of the 
right eye.  The Veteran's appeal for an initial compensable 
rating for this service-connected right eye disability is 
accordingly denied.

Extraschedular Consideration

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's bilateral hearing loss or eye disability increased 
rating claims.   The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service connected 
disabilities at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VAOGCPREC 6-
1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  
Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology and provides for additional 
or more severe symptoms with regard to both disabilities than is 
currently shown by the evidence; thus, the Veteran's hearing loss 
and right eye disability pictures are contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).


ORDER

An initial compensable disability rating for bilateral hearing 
loss is denied.

An initial compensable disability rating for lattice degeneration 
of the right eye is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


